

116 S584 IS: Advancing Human Spaceflight Act
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 584IN THE SENATE OF THE UNITED STATESFebruary 27, 2019Mr. Cornyn (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo extend the commitment of the United States to the International Space Station, to develop
			 advanced space suits, and to enable human space settlement, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Advancing Human Spaceflight Act.
 2.FindingsCongress makes the following findings: (1)The Apollo 11 landing on July 20, 1969, marked the first steps of a human being on the surface of another world, representing a giant leap for all humanity and a significant demonstration of the spaceflight capabilities of the United States.
 (2)Section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)) establishes for the National Aeronautics and Space Administration the long-term goals of expanding human presence in space and establishing a thriving space economy in low-Earth orbit and beyond.
 (3)The 2017 National Security Strategy designates the human exploration of the solar system as a strategic priority for the United States.
 (4)Establishing and ensuring the sustainability of human space exploration of the solar system, as called for in the Space Policy Directive–1 entitled Reinvigorating America’s Human Space Exploration Program (82 Fed. Reg. 239 (December 11, 2017)) and the National Space Exploration Campaign Report of the National Aeronautics and Space Administration issued in September 2018, will require carrying out human exploration and related extravehicular activities on the surface of other celestial bodies in a safe and cost-effective manner.
 (5)The Johnson Space Center has decades of experience working with international partners, other Federal agencies, and partners in industry and academia to study, develop, and carry out the human spaceflight priorities of the United States.
 3.DefinitionsIn this Act: (1)AdministrationThe term Administration means the National Aeronautics and Space Administration.
 (2)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration. (3)Johnson Space CenterThe term Johnson Space Center means the Lyndon B. Johnson Space Center in Houston, Texas.
			4.Statement of policy on permanent establishment of human presence
 capability in low-Earth orbitIt is the policy of the United States to permanently establish a human presence capability in low-Earth orbit and that such capability shall—
 (1)maintain the global leadership of the United States and relationships with partners and allies; (2)contribute to the general welfare of the United States; and
 (3)be affordable so as not to preclude a robust portfolio of other human space exploration activities.
			5.International Space Station
 (a)Continuation of International Space StationSection 501(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351(a)) is amended by striking 2024 and inserting 2030.
 (b)Continued operations and maintenance of United States segment of International Space StationSection 503(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353(a)) is amended by striking 2024 and inserting 2030.
 (c)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended—
 (1)in paragraph (1), in the first sentence, by striking 2024 and inserting 2030; and (2)in paragraph (2), in the third sentence, by striking 2024 and inserting 2030.
 (d)Maintaining use through at least 2030Section 70907 of title 51, United States Code, is amended— (1)in the section heading, by striking 2024 and inserting 2030;
 (2)in subsection (a), by striking 2024 and inserting 2030; and (3)in subsection (b)(3), by striking 2024 and inserting 2030.
 (e)Transition strategyNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a strategy that—
 (1)describes the manner in which the Administration will ensure a stepwise transition to an eventual successor platform consistent with the ISS Transition Principles specified in the International Space Station Transition Report issued pursuant to section 50111(c)(2) of title 51, United States Code, on March 30, 2018;
 (2)includes capability-driven milestones and timelines leading to such a transition; (3)takes into account the importance of maintaining workforce expertise, core capabilities, and continuity at the centers of the Administration, including such centers that are primarily focused on human spaceflight;
 (4)considers how any transition described in paragraph (1) affects international and commercial partnerships;
 (5)presents opportunities for future engagement with— (A)international partners;
 (B)countries with growing spaceflight capabilities, if such engagement is not precluded by other provisions of law;
 (C)the scientific community, including the microgravity research community; (D)the private sector; and
 (E)other United States Government users; and (6)promotes the continued economic development of low-Earth orbit.
				6.Advanced space suits
 (a)FindingsCongress makes the following findings: (1)Space suits and associated extravehicular activity technologies (in this section referred to as EVA technologies) are critical space exploration technologies.
 (2)The civil service workforce of the Administration at the Johnson Space Center has unique capabilities to integrate, design, and validate space suits and associated EVA technologies.
 (3)Maintaining a strong core competency in the design, development, manufacture, and operation of space suits and related technologies allows the Administration to be an informed purchaser of competitively awarded commercial space suits and associated EVA technologies.
 (4)The Administration should fully use the International Space Station by 2025 to test future space suits and associated EVA technologies to reduce risk and improve safety.
				(b)Space suits
 (1)In generalThe Administrator shall establish a program to develop space suits and associated EVA technologies.
 (2)Support for programThe Director of the Johnson Space Center shall support the program established under paragraph (1).
 (3)Agreements with private entitiesIn carrying out this subsection, the Administrator may enter into one or more agreements with one or more private entities, as the Administrator considers appropriate.
				7.Human space facilities in and beyond low-Earth orbit
 (a)Human space facility definedIn this section, the term human space facility means a structure for use in or beyond low-Earth orbit that supports, or has the potential to support, human life.
 (b)Sense of CongressIt is the sense of Congress that human space facilities play a significant role in the long-term pursuit by the Administration of the exploration goals under section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)).
			(c)Report on crewed and uncrewed human space facilities
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the potential development of one or more human space facilities.
 (2)ContentsWith respect to the potential development of each human space facility referred to in paragraph (1), the report required under such paragraph shall include a description of the following:
 (A)The capacity of the human space facility to advance, enable, or complement human exploration of the solar system, including human exploration of the atmosphere and the surface of celestial bodies.
 (B)The role of the human space facility as a staging, logistics, and operations hub in exploration architecture.
 (C)The capacity of the human space facility to support the research, development, testing, validation, operation, and launch of space exploration systems and technologies.
 (D)Opportunities and strategies for commercial operation or public-private partnerships with respect to the human space facility that protect taxpayer interests and foster competition.
 (E)The role of the human space facility in encouraging further crewed and uncrewed exploration investments.
 (F)The manner in which the development and maintenance of the International Space Station would reduce the cost of, and time necessary for, the development of the human space facility.
					8.Enabling space settlement as a national goal
 (a)Declaration of policy and purposeSection 20102 of title 51, United States Code, is amended— (1)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively;
 (2)by inserting after subsection (c) the following:  (d)Exploration, development, and settlement of spaceCongress declares that the expansion of permanent human presence beyond Earth in a manner that enables human space settlement and a thriving space economy will enhance the general welfare of the United States.;
 (3)in subsection (e), as redesignated by paragraph (1), by inserting after paragraph (10) the following:
					
 (11)The expansion of permanent human presence beyond Earth in a way that enables human space settlement and a thriving space economy.; and
 (4)in subsection (i), as redesignated by paragraph (1), by striking to (g) and inserting through (h). (b)Definition of human space settlement Section 20103 of title 51, United States Code, is amended—
 (1)in paragraph (1)(D), by inserting and development after exploration; and (2)by adding at the end the following:
					
 (3)Human space settlementThe term human space settlement means a community in space or on a celestial body in which humans live on a permanent basis and engage in personal and commercial activity that enables growth over time, with the goal of becoming economically and biologically self-sustaining as a part of a larger network of human space settlements..
				(c)Conforming amendments
 (1)Section 808(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18387(a)) is amended by striking section 102(g) of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451(g)) and inserting section 20102(h) of title 51, United States Code.
 (2)Title 51, United States Code, is amended— (A)in section 20116, by striking section 20102(d) each place it appears and inserting section 20102(e); and
 (B)in section 71101, by striking section 20102(g) and inserting section 20102(h). 9.Report on research and development relating to life-sustaining technical systemsNot later than one year after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the research and development of the Administration relating to technical systems for the self-sufficient sustainment of life in and beyond low-Earth orbit.